Case 3:20-cv-00268-RLY-MPB Document 1 Filed 11/25/20 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION


JAMIE WOODS,                                         )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            ) CASE NO: 3:20-cv-268
                                                     )
FEDERAL EXPRESS CORPORATION,                         )
                                                     )
               Defendant.                            )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

                                I.          NATURE OF COMPLAINT

       Plaintiff, Jamie Woods, (“Woods”), by counsel, brings this action against Defendant,

Federal Express Corporation (“Defendant”), alleging violations of the Americans with

Disabilities Act, as amended, 42 U.S.C. §12101 et. seq. and Indiana law.

                                            II.   PARTIES

       2.      Woods is a resident of the State of Indiana, who at all relevant times resided

within the geographic boundaries of the Southern District of Indiana.

       3.     Defendant is a corporation that maintains offices and conducts business within the

geographic environs of the Southern District of Indiana.

                                     III.     JURISDICTION AND VENUE

       4.      Jurisdiction is conferred on this court by 28 U.S.C. §1331; 28 U.S.C. §1343; 28

U.S.C. §1367 and 42 U.S.C. §12117.

       5.      Jurisdiction is conferred on Woods’s state law claims pursuant to 28 U.S.C.

§1367 because his state law claims arise from the same common nucleus of operative facts as his

federal law claims and all of his claims form a single case and controversy under Article III of
Case 3:20-cv-00268-RLY-MPB Document 1 Filed 11/25/20 Page 2 of 8 PageID #: 2




the United States Constitution.

       6.       Defendant is an “employer” as that term is defined by 42 U.S.C. §12111(5)(A).

       7.       Woods was an “employee” as that term is defined by 42 U.S.C. §12111(4).

       8.       Woods is a “qualified individual with a disability” as defined by the Americans

with Disabilities Act, 42 U.S.C. §§12102(2) and 12111(8) and/or Defendant knew of Woods’s

disability and/or regarded Woods as being disabled and/or Woods has a record of being disabled.

       9.       Woods satisfied his obligation to exhaust his administrative remedies having

timely filed a Charge of Discrimination with the U.S. Equal Employment Opportunity

Commission against Defendant alleging discrimination based on his disability and retaliation.

Woods received the required Notice of Right to Sue and timely files this action.

       10.      A substantial part of the events, transactions and occurrences relevant to this

lawsuit arose within the geographical environs of the Southern District of Indiana; thus, venue is

proper in this Court.

                                    IV.     FACTUAL ALLEGATIONS

       11.      In or about July 2014, Defendant hired Woods as a Courier.

       12.      At all relevant times, Woods met or exceeded Defendant’s legitimate performance

expectations.

       13.      In or about April 2019, while on the job, Woods suffered an ankle injury due to a

defective step-aid.

       14.      Woods filed a claim for worker’s compensation benefits and was off work for

approximately two months.



                                                2
Case 3:20-cv-00268-RLY-MPB Document 1 Filed 11/25/20 Page 3 of 8 PageID #: 3




          15.   After Woods returned to work, he routinely brought up the need to fix the step-

aids because they posed a risk to employees, but his requests went unanswered.

          16.   Woods last addressed the issue of the step-aids with his supervisor, Norman Mejia

(“Mejia”), in February 2020, who appeared annoyed by Woods’s comments.

          17.   In or about February 2020, Woods was out sick due to the flu. He utilized paid

time off and provided a doctor’s note to Mejia.

          18.   On or about March 6, 2020, Woods left his vehicle running while he was not

inside.

          19.   When Management, including Karen Mayer (“Mayer”), Senior Manager,

discovered that Woods had left his vehicle running, Woods was issued a Warning Letter.

          20.   Similarly-situated individuals who had not utilized worker’s compensation leave,

including Brian Foster, were not disciplined for engaging in the same conduct.

          21.   On the same day, in violation of Defendant’s policy, Defendant issued Woods

another Warning Letter for unsatisfactory attendance, which included dates that should have

been covered by worker’s compensation.

          22.   Woods brought this issue to his new supervisor, Nick Mand (“Mand”), who said

he would look into it.

          23.   Mand later told Woods that Mayer had ordered him to give Woods the Warning

Letter.

          24.   In early 2020, Woods began experiencing anxiety, for which he sought treatment

from his physician.

          25.   Woods is disabled as that term is defined by the ADA.

                                                  3
Case 3:20-cv-00268-RLY-MPB Document 1 Filed 11/25/20 Page 4 of 8 PageID #: 4




         26.   Woods informed Defendant of his disability.

         27.   As part of treatment for his disability, Woods was prescribed a new medication,

which was safe to take while operating a vehicle.

         28.   Woods informed Mejia and/or Mand that he was starting a new medication and

told them the name of the medication.

         29.   On or about March 16, 2020, the first day that Woods was taking his new

medication, Woods passed out while driving his route and struck a tree.

         30.   Woods was taken to St. Vincent’s Hospital in Evansville, where he stayed for five

hours.

         31.   Woods has no specific memory of the accident.

         32.   Defendant was made aware of the accident, and Mejia came to the hospital where

he told Woods’s wife that Woods needed to take better care of himself.

         33.   After the accident, Woods remained off work for a week, during which time he

had a Holter monitor placed to check his heart.

         34.   While Woods was off work, Mejia instructed Woods to “get his sleep study taken

care of,” which is required for his Department of Transportation physical.

         35.   On or about March 22, 2020, Woods completed a sleep study.

         36.   On or about March 23, 2020, Woods’s doctor released Woods to return to work

with no restrictions, but Defendant would not allow him to return.

         37.   On or about March 24, 2020, Defendant terminated Woods’s employment for the

accident that occurred on March 16, 2020. The termination letter was dated March 19, 2020.



                                                  4
Case 3:20-cv-00268-RLY-MPB Document 1 Filed 11/25/20 Page 5 of 8 PageID #: 5




           38.   Defendant determined that the accident, which was the result of medication

Woods was taking for his disability, was preventable.

           39.   Other than a brief statement taken from Woods the day after his accident,

Defendant did not seek any information from Woods during the investigation.

           40.   Defendant’s stated reason for the termination is merely pre-text for disability

discrimination and retaliation for filing a worker’s compensation claim.

           41.   Similarly-situated individuals who are not disabled and/or have not filed a

worker’s compensation claim have been treated more favorably than Woods.

           42.   Woods has been damaged by Defendant’s unlawful actions.

                                     V.      CAUSES OF ACTION

                      COUNT I: ADA – DISABILITY DISCRIMINATION

           43.   Woods hereby incorporates by reference paragraphs one (1) through forty-two

(42) as if the same were set forth at length herein.

           44.   Woods was discriminated against because of his disability.

           45.   Woods was subjected to a hostile work environment due to his disability.

           46.   Defendant willfully and intentionally discriminated against Woods on the basis of

his disability in violation of the Americans with Disabilities Act, as amended, 42 U.S.C. §12101

et. seq.

           47.   Woods has suffered damages as a result of Defendant’s actions.

                               COUNT II: ADA – RETALIATION

           48.   Woods hereby incorporates by reference paragraphs one (1) through forty-seven

(47) as if the same were set forth at length herein.

                                                   5
Case 3:20-cv-00268-RLY-MPB Document 1 Filed 11/25/20 Page 6 of 8 PageID #: 6




        49.     Defendant retaliated against Woods for having complained of disability

discrimination by suspending and ultimately terminating his employment.

        50.     Defendant’s actions violated the anti-retaliation provisions of the Americans with

Disabilities Act, as amended, 42 U.S.C. §12101 et. seq.

        51.     Defendant’s actions were intentional, malicious, and done with reckless disregard

for Woods’ legally protected rights.

        52.     Woods suffered damages as a result of Defendant’s actions.

                COUNT III: RETALIATION – WORKER’S COMPENSATION

        53.     Woods hereby incorporates by reference paragraphs one (1) through fifty-two

(52) as if the same were set forth at length herein.

        54.     Defendant has retaliated against Woods for his pursuit of Workers’ Compensation

Benefits by suspending and terminating his employment in violation of Indiana law.

        55.     Defendant’s actions were intentional, malicious, and done with reckless disregard

for Woods’ legally protected rights.

        56.     Woods has suffered damages as a result of Defendant’s actions.

                                       REQUESTED RELIEF

        WHEREFORE, Plaintiff, Jamie Woods, by counsel, respectfully requests that this Court

find for him and order Defendant to:

        1.      Reinstate Plaintiff, Jamie Woods, to the pay, salary and seniority level he would

have enjoyed but for Defendant’s unlawful actions; and/or payment to Plaintiff of front pay in

lieu thereof;



                                                  6
Case 3:20-cv-00268-RLY-MPB Document 1 Filed 11/25/20 Page 7 of 8 PageID #: 7




        2.      Compensation for all lost wages and benefits incurred as a result of Defendant’s

unlawful actions;

        3.      Compensatory, consequential and emotional distress damages;

        4.      Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions;

        5.      Punitive damages under ADA;

        6.      Pre- and post-judgment interest on all sums recoverable;

        7.      Costs and attorneys’ fees incurred as a result of bringing this action; and

        8.      All other legal and/or equitable damages that this Court determines appropriate

and just to grant.



                                               Respectfully submitted,


                                               BIESECKER DUTKANYCH & MACER, LLC

                                               /s/ Lauren E. Berger
                                               Lauren E. Berger, #29826-19
                                               BIESECKER DUTKANYCH & MACER, LLC
                                               411 Main Street
                                               Evansville, IN 47708
                                               Telephone: (812) 424-1000
                                               Facsimile: (812) 424-1004
                                               E-mail:     lberger@bdlegal.com
                                               Counsel for Plaintiff




                                                  7
Case 3:20-cv-00268-RLY-MPB Document 1 Filed 11/25/20 Page 8 of 8 PageID #: 8




                                    DEMAND FOR JURY TRIAL

           Plaintiff, Jamie Woods, by counsel, requests a trial by jury on all issues deemed so

triable.

                                                 Respectfully submitted,


                                                 BIESECKER DUTKANYCH & MACER, LLC

                                                 /s/ Lauren E. Berger
                                                 Lauren E. Berger, #29826-19
                                                 BIESECKER DUTKANYCH & MACER, LLC
                                                 411 Main Street
                                                 Evansville, IN 47708
                                                 Telephone: (812) 424-1000
                                                 Facsimile: (812) 424-1004
                                                 E-mail:     lberger@bdlegal.com
                                                 Counsel for Plaintiff




                                                    8
